Dismissed and Memorandum Opinion filed January 10, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                   ____________

                                 NO. 14-11-00486-CV
                                   ____________

                    LEOPOLD MALOCHOWITSCH, Appellant

                                          V.

            EXPO MOTORCARS, L.P., EXPO HOLDINGS, L.P., AND
                  EXPO MOTORCARS, L.L.C., Appellees


                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-44763


                      MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed May 17, 2010. An attempted
appeal from the same judgment was dismissed by this court on December 30, 2010,
because no timely notice of appeal had been filed. See Malochowitsch v. Expo Motorcars,
L.P., No. 14-10-00906-CV, 2010 WL 5514376, *1 (Tex. App. -- Houston [14th Dist.]
2010, pet. denied) (mem. op.).
       On October 5, 2011, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant's response fails to demonstrate that this Court has jurisdiction to entertain the
appeal.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and Christopher.




                                            2